Opinion issued April 19, 2022




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                            NO. 01-22-00075-CV
                          ———————————
  TAYLOR MORRISON OF TEXAS, INC. AND TAYLOR WOODROW
        COMMUNITIES-LEAGUE CITY, LTD., Appellants
                                      V.
   PABLO QUINTERO AND PATRICIA QUINTERO, BIG TEX AIR
 CONDITIONING, INC., ARNULFO RODRIGUEZ ROOFING CO., INC.,
   CITY FRAMERS, LLC, BUILDER SERVICES GROUP, INC., AND
            CHAPARRAL PLUMBING, L.P., Appellees



               On Appeal from the County Court at Law No. 2
                         Galveston County, Texas
                    Trial Court Case No. CV-0087884


                        MEMORANDUM OPINION

      Appellants, Taylor Morrison of Texas, Inc. and Taylor Woodrow

Communities-League City, Ltd., have filed a motion to dismiss their accelerated
appeal.   According to the certificate of conference included with the motion,

appellees Pablo and Patricia Quintero, Arnulfo Rodriguez Roofing Co., Inc., Builder

Services Group, Inc., and City Framers, LLC, do not oppose the motion. Appellees,

Big Tex Air Conditioning, Inc. and Chaparral Plumbing, LP, did not respond to

appellants’ communication concerning whether they opposed the motion to dismiss.

Accordingly, this Court held the motion for ten days. See TEX. R. APP. P. 10.3. No

response was filed. No opinion has issued.

      The Court grants appellants’ motion and dismisses the appeal. See TEX. R.

APP. P. 42.1(a)(1); 43.2(f). Any other pending motions are dismissed as moot.

                                 PER CURIAM
Panel consists of Justices Kelly, Goodman, and Guerra.




                                        2